JUSTICE MARQUEZ,
concurring in part and concurring in the judgment.
24 To the extent that the majority relies here on its decision in Allen v. People, 2013 CO 44, 307 P.3d 1102, I write separately to *1207note my disagreement with that opinion. Maj. op. 1204 & n.1; Allen, ¶¶33-39 (Marquez, J., concurring in the judgment). Nonetheless, I concur in the remainder of the opinion and in the judgment today because I agree with the majority that section 18-8-414.5(1)(a)(III) has no specific intent requirement. Maj. op. 1205.